PER CURIAM.
The appellant, defendant, contends that a judgment against him for the return of certain money of the appellee is erroneous. He does not urge that the money is not due the appellee, but maintains that the judgment was based upon an agreement to repay which is invalid under the law of the situs of the contract. See Mississippi Valley Trust Co. v. Begley, 298 Mo. 684, 252 S.W. 76 (1923). But cf., Weisert v. Bramman, 358 Mo. 636, 216 S.W.2d 430 (1948).
 We hold that there is evidence to support the judgment for the admitted indebtedness, and that the judgment must be affirmed regardless of the validity of the subsequent agreement recognizing the debt. The judgment is affirmed upon the rule that an appellate court will not reverse a judgment where the record, considered as an entirety, shows that a just conclusion was reached. See Griffin v. Dothan Guano Co., 93 Fla. 1104, 113 So. 563 (1927).
Affirmed.